Citation Nr: 0612288	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  04-23 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability rating for service-
connected posterior anal fissure, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veteran Affairs (VA) Regional Office (RO) in San Diego, 
California.  The veteran subsequently relocated to Texas, and 
the Waco RO currently has original jurisdiction over this 
case. 

Procedural history

The veteran served on active duty from May 1992 to June 2001.

The veteran was granted service connection for posterior anal 
fissure (claimed as hemorrhoids) in an August 2002 rating 
decision; a noncompensable disability rating was assigned.  
The veteran filed a notice of disagreement (NOD) in January 
2003, and the Houston, Texas RO issued a statement of the 
case in May 2004.  The veteran perfected his appeal by filing 
a substantive appeal (VA Form 90 later in May 2004.  

In an August 2004 rating decision, the Waco RO assigned a10 
percent disability rating for the service-connected anal 
fissure.  The veteran has not indicated satisfaction with the 
increased rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
[when a veteran is not granted the maximum benefit allowable 
under the Rating Schedule, the pending appeal as to that 
issue is not abrogated].

Issues not on appeal

The August 2002 rating decision which forms the basis for 
this appeal denied a number of other claims.  The veteran 
filed a NOD as to the anal fissure issue, discussed above, 
and also as to the issue of his entitlement to an increased 
disability rating for a service-connected right knee 
disability.  The May 2004 SOC addressed both issues.  
However, the veteran's May 2004 VA Form 9 specifically 
limited his appeal to the matter of his entitlement to an 
increased disability rating for the service-connected anal 
fissure.  The veteran did not subsequently file a substantive 
appeal as to that issue.

Accordingly, notwithstanding the inclusion of the right knee 
issue in the August 2004 supplemental statement of the case 
(SSOC), that issue is not on appeal
and will be discussed no further herein.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200, 20.202 (2005); see 
also Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105, the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA]..


FINDINGS OF FACT

1.  The veteran has been diagnosed with rectal fissure with 
small external thrombosed hemorrhoid with rectal bleeding.  
The veteran's service-connected anal fissure is manifested by 
rectal bleeding approximately once per week and acute 
tenderness consistent with anal fissure.

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
disability, so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 20 
percent for the veteran's service-connected posterior anal 
fissure have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 7336 (2005).

2.  The criteria for referral for increased disability rating 
for posterior anal fissure on an extraschedular basis are not 
met.  38 C.F.R. § 3.321(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased disability rating for his 
service-connected posterior anal fissure, which is currently 
evaluated as 10 percent disabling.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.


Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes first that the veteran was informed of the following 
in an October 2004 letter:

*	To establish entitlement to an increased 
evaluation for your service-connected 
disability, the evidence must show that your 
service-connected condition has gotten worse.  
. . . If there is any other evidence or 
information that you think will support your 
claim, please let us know.  If you have any 
evidence in your possession that pertains to 
your claim, please send it to us.  See, pages1 
and 4.

Moreover, an earlier October 2001 VCAA letter described the 
kinds of evidence that normally substantiate claims of 
disability, including medical records, statements from the 
veteran or other people describing the veteran's symptoms, 
and, if necessary, a VA medical examination.  See page 2.

The veteran was informed of VA's duty to assist him in the 
development of his claim in both the October 2001 and October 
2004 VCAA letters, wherein the veteran was advised that VA 
would obtain all evidence kept by VA and any other Federal 
agency, including VA facilities and service medical records, 
and that VA would, on his behalf, make reasonable efforts to 
obtain relevant private medical records not held by a Federal 
agency.  Both letters specifically informed the veteran that 
for records he wished for VA to obtain on his behalf "you 
must give us enough information about your records so that we 
can request them from the person or agency that has them."

In addition, the veteran was informed in the October 2001 
letter that VA would assist him in making his claim by 
providing a medical examination or getting a medical opinion 
if it were necessary.  Both VCAA letters comply with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, the first three elements (1), veteran status, 
(2) current existence of a disability, and (3) relationship 
of such disability to the veteran's service, are not at issue 
because the veteran has already been granted service 
connection.  Moreover, element (5) effective date of 
disability is not contested by the veteran.  In other words, 
any lack advisement as to those four elements is meaningless, 
because they are not in issue.  

The veteran's claim of entitlement to an increased rating was 
denied based on element (4), degree of disability.  As 
explained above, in the October 2004 VCAA letter the veteran 
received proper VCAA notice as to his obligations, and those 
of VA, with respect to the crucial element, degree of 
disability.  

The Board also notes that to the extent that the notice 
provided by the RO in this matter is deficient, there is no 
prejudicial error because, as is described below, the Board 
is allowing the veteran the maximum benefit he can obtain.  
Further, with respect notice regarding the effective date of 
the increased benefits, the Board  is confident that the RO 
will give the veteran appropriate notice of his rights 
regarding the effective date in compliance with the dictates 
of the VCAA.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  

Last, the veteran is represented by a representative who is 
presumably aware of what is required of the veteran and of 
VA.  This reliance on the representative leads the Board to 
conclude that the veteran is well informed and aware of his 
obligations.  Because there is no indication that there 
exists any evidence which could be obtained which would have 
an effect on the outcome of this case, no further VCAA notice 
is necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) [VCAA notice not required where there is no 
reasonable possibility that additional development will aid 
the veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
service medical records.  The veteran has identified no 
additional information that should be obtained.   

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  In this case, VA conducted two 
examinations of the veteran in connection with the veteran's 
claim.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim. 

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).



Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Assignment of diagnostic code

The veteran's posterior anal fissure (claimed as hemorrhoids) 
is rated 10 percent disabling under Diagnostic Code 7336.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's disability is currently rated under 38 C.F.R. § 
4.130, Diagnostic Code 7336 [Hemorrhoids, external or 
internal] (2005).  Diagnostic Code 7336 is deemed by the 
Board to be the most appropriate primarily because it 
pertains specifically to the primary diagnosed disability in 
the veteran's case, rectal fissure with small external 
thrombosed hemorrhoid with rectal bleeding.  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 7336.



Specific schedular criteria

A 10 percent rating is assigned for hemorrhoids, external or 
internal, large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  A 20 
percent rating is assigned for hemorrhoids, external or 
internal, with persistent bleeding and with secondary anemia, 
or with fissures.  See 38 C.F.R. § 4.130, Diagnostic Code 
7336 (2005).


Analysis

The veteran is seeking entitlement to an increased disability 
rating for his service-connected posterior anal fissure which 
is currently evaluated as 10 percent disabling.

Schedular rating

As is noted above, a 20 percent disability will be granted 
for "hemorrhoids, external or internal, with persistent 
bleeding and with secondary anemia, or with fissures."  
38 C.F.R. § 4.130, Diagnostic Code 7336 (2005).

With respect to specific schedular criteria, the veteran was 
noted as having small external thrombosed hemorrhoid with 
anal bleeding at least once per week on a regular basis, and 
acute tenderness consistent with anal fissure.  Indeed, the 
veteran was diagnosed in a July 2004 VA examination with 
"rectal fissure with small external thrombosed hemorrhoid 
with rectal bleeding." The diagnosis clearly meets the 
required criteria.  

The medical evidence thus establishes that the veteran has 
hemorrhoids with anal bleeding that is persistent in that it 
occurs regularly, about one time per week.  
The examination supported the diagnostic conclusion that the 
veteran had an anal fissure.  The Board therefore finds that 
the veteran's symptoms are sufficient to approximate the 
degree of impairment contemplated by a 20 percent rating.

Fenderson considerations

The veteran has appealed the initial disability rating 
assigned by the RO.  Under Fenderson, discussed above, the 
Board must review the matter of the initial ratings assigned.

The RO assigned a noncompensable disability rating for the 
service-connected anal fissure, effective June 8, 2001, the 
day after the veteran left military service.  
A 10 percent rating was assigned effective from July 29, 
2004, the date of the VA examination, described above, which 
identified anal bleeding.  Prior to that time, there was no 
evidence of increased symptomatology of record.  The only 
pertinent evidence was the report of a November 2001 VA 
Compensation and Pension examination which diagnosed a 
"healed posterior anal fissure, with no hemorrhoids.
There were no subsequent examination or outpatient treatment 
records until the July 29, 2004 VA examination.

Accordingly, the Board finds that the 20 percent disability 
rating should be assigned from July 29, 2004 and no earlier, 
as it was on that date that it was factually ascertainable 
that an increase in disability occurred.  See 38 C.F.R. 
§ 3.400(o) (2005). 

Extraschedular evaluation

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
appropriate VA officials.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors that would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that "the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular scheduler standards."  38 C.F.R. 
§ 3.321(b)(1) (2005).

The Board has not identified an exceptional or unusual 
disability, and neither has the veteran nor his 
representative.  The record does not show that the veteran 
has required any hospitalization, much less frequent 
hospitalization for his hemorrhoids.  Indeed, it appears that 
the veteran's symptoms, although regular, occur only about 
one time per week.  Moreover, there is no evidence that the 
veteran is occupationally impaired beyond the level 
contemplated in the assigned disability rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is a recognition that industrial 
capabilities are impaired].  

For these reasons, the Board has determined that referral of 
the case for extraschedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.

Conclusion

In sum, for the reasons and bases expressed above, it is the 
Board's decision that a 20 percent disability rating is 
assigned for the veteran's service-connected posterior anal 
fissure (claimed as hemorrhoids).  The appeal is allowed to 
that extent.






	(CONTINUED ON NEXT PAGE)





ORDER

An increased disability evaluation of 20 percent is granted 
for the service-connected posterior anal fissure, subject to 
controlling regulations governing the payment of monetary 
benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


